UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-9035 POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Delaware 91-1313292 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 19950 7th Avenue NE, Suite 200, Poulsbo, WA 98370 Telephone: (360) 697-6626 (Address of principal executive offices including zip code) (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filero Accelerated Filer x Non-accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo x Partnership units outstanding at April 30, 2013: 4,442,511 Pope Resources Index to Form 10-Q Filing For the Quarter Ended March 31, 2013 Description Page Number Part I. Financial Information Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Pope Resources, a Delaware Limited Partnership March 31, 2013 and December 31, 2012 (in thousands) ASSETS Current assets Partnership cash and cash equivalents $ $ ORM Timber Funds cash and cash equivalents Cash and cash equivalents Accounts receivable, net Land held for sale Current portion of contracts receivable 14 13 Prepaid expenses and other Total current assets Properties and equipment, at cost Timber and roads, net of accumulated depletion of $84,809 and $82,094 Timberland Land held for development Buildings and equipment, net of accumulated depreciation of $6,139 and $6,012 Total properties and equipment, at cost Other assets Contracts receivable, net of current portion Other Total other assets Total assets $ $ LIABILITIES, PARTNERS' CAPITAL AND NONCONTROLLING INTERESTS Current liabilities Accounts payable $ $ Accrued liabilities Current portion of long-term debt Deferred revenue Other current liabilities Total current liabilities Long-term debt, net of current portion Other long-term liabilities Partners' capital General partners' capital (units issued and outstanding 60 and 60) Limited partners' capital (units issued and outstanding 4,308 and 4,299) Noncontrolling interests Total partners' capital and noncontrolling interests Total liabilities, partners' capital, and noncontrolling interests $ $ See accompanying notes to condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME(Unaudited) Pope Resources, a Delaware Limited Partnership For the Three Months Ended March 31, 2013 and 2012 (in thousands, except per unit data) Three Months Ended March 31, Revenue $ $ Cost of sales ) ) Operating expenses ) ) General and administrative expenses ) ) Income from operations Other income (expense) Interest expense, net ) ) Capitalized interest Total other expense ) ) Income before income taxes Income tax benefit 14 36 Net income Plus:Loss attributable to noncontrolling interests ORM Timber Funds 67 Net income attributable to unitholders Other comprehensive income adjustments - - Comprehensive income attributable to unitholders Allocable to general partners $
